Citation Nr: 0606084	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-32 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on October 26, 2004.   
 
(The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to a total disability 
rating based on individual unemployability (TDIU rating), 
will be the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
periods of active duty from October 1984 to May 1985, July 
1988 to September 1989, and from July 2000 to May 2003.  He 
also had other periods of active duty for training and 
inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Gainesville, Florida VA Medical Center (VAMC) which denied 
entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on October 26, 2004.  

The Board notes that in statements submitted by the veteran 
in January 2004, he appeared to raise the issue of 
entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from August 22, 2003, to August 23, 
2003.  Any such issue is not directly before the Board at 
this time and is referred to the RO for appropriate review.  


REMAND

Service connection has been established for disorders 
including a right lung disorder; a lumbar spine disability; 
right lower extremity radiculopathy associated with a lumbar 
spine disability; diverticulitis; residuals of a fractured 
left calcaneus; left great toe medial sesamoiditis associated 
with residuals of a fractured left calcaneus; residuals of a 
fractured right first metatarsal; hemorrhoids; diabetes 
mellitus with peripheral neuropathy; hypertension; vertigo 
associated with hypertension; rhinitis; and peripyloric 
stomach ulcers.  

The veteran is seeking payment or reimbursement for 
unauthorized medical expenses incurred on October 26, 2004.  
He specifically has submitted reports from EVAC Ambulance.  
An October 26, 2004 emergency medical services report from 
EVAC Ambulance noted that the veteran required ambulance 
service for vertigo and headaches.  The report noted that 
when an ambulance responded to the veteran's residence, he 
complained of headaches for three days off and on.  He stated 
that he went to a VA hospital earlier that day and was 
prescribed three new medications that he took later that day.  
It was noted that he reported that he subsequently began to 
feel ill, which he described as a general-type illness, and 
suffered weakness.  

The reports from EVAC Ambulance indicate that the veteran was 
transported to the Florida Hospital Fish Memorial where he 
received care in the emergency room.  However, the Board 
notes that the only records from the Florida Hospital Fish 
Memorial include an X-ray report as to the veteran's chest 
and a report of an electrocardiogram.  The X-ray report noted 
that the veteran had elevated blood pressure and headaches.  
There were also notations that he had poor inspiratory lungs 
showing minimal atelectatic changes and that when he was 
stable, posterior-anterior and lateral views were 
recommended.  The Board notes that any emergency room 
reports, or discharge summaries, etc., from the Florida 
Hospital Fish Memorial are not of record.  

Additionally, the Board observes that the October 26, 2004, 
reports from EVAC Ambulance noted that the veteran reported 
that he received treatment at a VA hospital earlier that day.  
Further, the Board notes in his May 2005 notice of 
disagreement, the veteran reported that on October 26, 2004, 
he called triage at the Orlando, Florida VA Medical Center 
and reported that his blood pressure was too high.  He stated 
that a nurse recommended that he go to the nearest hospital.  
The veteran reported that the closest VA medical facility was 
the Gainesville, Florida VA Medical Center that was located 
over a hundred miles from his home.  The Board notes that the 
VA treatment reports of record from the Orlando, Florida VA 
Medical Center are dated prior to October 2004.  Also, there 
are no treatment reports of record, dated in October 2004, 
from the Gainesville, Florida VA Medical Center.  

As there are treatment records, including VA treatment 
records, which may be pertinent to the veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records, including VA 
treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the AMC, in 
Washington, D.C., for the following:  

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning treatment 
received by the veteran since October 1, 
2004 (to specifically include on October 
26, 2004), from the Orlando, Florida VA 
Medical Center and the Gainesville, 
Florida VA Medical Center.  

2.  Obtain copies of the veteran's 
reported treatment, to include any 
emergency room reports and discharge 
summaries, from the Florida Hospital Fish 
Memorial from October 1, 2004 (to 
specifically include October 26, 2004) to 
the present.  

3.  Thereafter, review the veteran's claim 
for entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred on October 26, 2004.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


